Case 1:21-cv-00062 Document 1-4 Filed on 04/28/21 in TXSD Page 1 of 6

FILED - 4/5/2021 4:08 PM
2021-DCL-01701 / 52137251
LAURA PEREZ-REYES
Cameron County District Clerk

By Ezequiel Zepeda Deputy Clerk

NO.; 2021-DCL-01701

ELIDETT TORRES MOLINA § IN THE DISTRICT COURT OF
§

VS. § CAMERON COUNTY, TEXAS
§

SAM'S EAST, INC. § 103®° JUDICIAL DISTRICT

DEFENDANT SAM’S EAST, INC.’S ORIGINAL ANSWER
AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
ORIGINAL PETITION AND REQUESTS FOR DISCLOSURE
TO THE HONORABLE JUDGE OF SAID COURT:
COMES NOW SAM?’S EAST, INC., Defendant in the above-entitled and numbered
cause, and files its Original Answer and Affirmative Defenses to Plaintiff's Original Petition and

Requests for Disclosure and in support thereof, would show the Court as follows:

I.
GENERAL DENIAL

1. Defendant SAM’S EAST, INC., avails itself of the opportunity provided by Rule
92 of the Texas Rules of Civil Procedure to file a general denial herein; and in compliance with
said Rule, Defendant denies each and every, all and singular, the material allegations contained
in Plaintiff's currently pending Petition, and state that these are matters that should be proven by
Plaintiff as required by law; and Defendant would require strict proof thereof.

Il.
AFFIRMATIVE DEFENSES

2. For further answer herein, if such be necessary, Defendant alleges that the acts of
Plaintiff ELIDETT TORRES MOLINA, in failing to supervise, and in failing to provide
ordinary care for her safety, was fifty-one (51%) percent of the cause of the alleged injuries, if

any, or, in the alternative, that she was the sole cause.

EXHIBIT

)-

tabbies”
Case 1:21-cv-00062 Document 1-4 Filed on 04/28/21 in TXSD Page 2 of 6

3. For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that Plaintiffs claims are barred, in whole or in part, due
to the contributory negligence of Plaintiff, in that she failed to exercise ordinary care, caution
and prudence to avoid the incident and injuries at issue. Plaintiffs acts and omissions, whether
taken together or separately, proximately caused the injuries and damages to Plaintiff which are
alleged in Plaintiff's petition.

4, For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that in accordance with Texas Civil Practice and
Remedies Code §33.013, a Defendant may not be held jointly and severally liable for any
amount of damages claimed herein unless the percentage of that Defendant's responsibility, when
compared with that of each responsible party, settling party and each responsible third party is
greater than fifty percent (50%). Accordingly, Defendant specifically denies any claims for the
imposition of joint and several liability against it.

5. For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that its case is governed by the 1995 Tort Reform
Amendments and 2003's HB4. As a consequence:

a. Plaintiff may not recover any amount of damages if her percentage of
responsibility is greater than fifty percent (50%), regardless of the theory of recovery pled. Tex.
Civ. Prac. & Rem. Code §33.001.

b. Plaintiff may not be awarded exemplary damages unless she establishes by
clear and convincing evidence that Defendant acted with malice, which Defendant denies. See
Tex. Civ. Prac. & Rem. Code §41.012 and with respect to any claim for exemplary damages,

assuming such a claim should be submitted to the jury, which Defendant denies.
Case 1:21-cv-00062 Document 1-4 Filed on 04/28/21 in TXSD Page 3 of 6

Gs In the unlikely event of any exemplary damage award, Defendant further
invokes the provisions of Texas Civil Practice & Remedies Code §41.008 limiting any award of
exemplary damages to either $200,000.00 or two times the amount of “economic damages,” as
defined by statute, plus an amount equal to any non-economic damages found, by the jury, but
not to exceed $750,000.00.

6. For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that if Plaintiff were damaged as alleged, which is not
admitted but is expressly denied, such damages were the result of an unavoidable accident,

A For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that the act or omission of a — other than Defendant
was the sole proximate cause of the accident in question.

8. For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that if Plaintiff were injured as alleged, which is not
admitted but is expressly denied, such injuries were caused or contributed to, in whole or in part,
by a party for whom Defendant is not responsible.

9. For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that the acts or omissions of Plaintiff or other third
parties were the sole proximate cause or a new and independent cause of the accident and
injuries complained of in this lawsuit.

10. For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that Plaintiffs claims are barred, in whole or in part, to
the extent that the jury finds that Plaintiff failed to mitigate the effect of the alleged injuries and

damages as required by law.
Case 1:21-cv-00062 Document 1-4 Filed on 04/28/21 in TXSD Page 4 of 6

11. For further answer, if such be necessary, and pleading in the alternative,
Defendant asserts that Plaintiff may have had pre-existing injuries and/or conditions to Plaintiff's
body, and if Plaintiff were injured as a result of the alleged incident, such injury is due, in whole
or in part, to these pre-existing injuries or conditions.

12. For further answer, if such be necessary, and pleading in the alternative,
Defendant would show that Plaintiffs alleged injuries and damages are the result of subsequent
injuries or conditions which were a proximate cause, or producing cause, or the sole producing
cause of Plaintiffs injuries and/or damages and not the result of any negligence on the part of
this Defendant.

13. For further answer, if such be necessary, and pleading in the alternative,
Defendant asserts that Plaintiff’s recovery of medical or health care expenses, if any, is limited to
the amount actually paid or incurred by or on behalf of Plaintiff. Accordingly, Defendant asserts
all rights, privileges, and remedies afforded or available to it pursuant to §41.0105 of the Texas
Civil Practices and Remedies Code.

14. For further answer, if such be necessary, and pleading in the alternative,
Defendant further relies upon its right in the event the evidence shows any spoliation of evidence
by committed by Plaintiff.

LS. For further answer, if such be necessary, and pleading in the alternative,
Defendant further affirmatively alleges that the damages in this case, if any, were proximately
caused by the negligence of third parties and any recovery should be barred or diminished under

the applicable provisions of the law.
Case 1:21-cv-00062 Document 1-4 Filed on 04/28/21 in TXSD Page 5 of 6

16. For further answer, if such be necessary, and pleading in the alternative,
Defendant further asserts all rights, privileges, and remedies afforded or available pursuant to
Chapter 33 of the Texas Civil Practices & Remedies Code.

LF For further answer, if such be necessary, and pleading in the alternative,
Defendant further specifically denies it is liable for prejudgment interest in this cause of action as
pled by Plaintiff, in a good faith argument for the modification or reversal of existing law.

Til.
NOTICE PURSUANT TO RULE 193.7 TEX. R. CIV. P.

18. Notice is hereby given to all parties herein that Defendant intends to use all
documents produced by each party in pretrial and/or trial of this cause, to the extent allowed

pursuant to the Texas Rules of Civil Procedure.

IV.
REQUESTS FOR DISCLOSURE

19. Defendant, WAL-MART STORES TEXAS, L.L.C., requests pursuant to Rule
194 that Plaintiff disclose within thirty (30) days of filing of service of this request, the
information or material described in Rule 194.2 a-l of the Texas Rules of Civil Procedure,

Vs
PRAYER

WHEREFORE, PREMISES CONSIDERED, Defendant SAM’S EAST, INC., prays
that Plaintiff take nothing by this lawsuit. Defendant SAM’S EAST, INC., respectfully prays the
Court order that it be allowed to go hence without delay and recover all of its costs and
attorney’s fees, and such other and further relief, both special and general, at law or in equity, to

which Defendant may show itself justly entitled.
Case 1:21-cv-00062 Document 1-4 Filed on 04/28/21 in TXSD Page 6 of 6

Respectfully submitted,
DAW & RAY, L.L.P.

/sf Jaime A, Drabek
JAIME A. DRABEK,
State Bar No. 06102410
3900 N. 10" St, Suite 950
McAllen, Texas 78501
Telephone: (956) 687-3121
Facsimile: (956) 686-3188

Email: jdrabek@dawray.com

ATTORNEYS FOR DEFENDANT
SAM’S EAST, INC.

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing instrument has been served

via e-filing Notification of Service on all known counsel of record on April 5, 2021, to-wit:

Michael J. Cisneros

THE CISNEROS LAW FIRM, L.L.P.

312 Lindberg Avenue
McAllen, Texas, 78501
Email: email@cisneroslawfirm.com

ATTORNEY FOR PLAINTIFF
ELIDETT TORRES MOLINA

/s/ Jaime A. Drabek
Jaime A. Drabek
